Case 6:20-cv-01747-PGB-DCI Document 11 Filed 12/31/20 Page 1 of 12 PageID 52




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


 UNITED STATES OF AMERICA,              )
                                        )                 Case No.
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 LILLIAN SHIFFMAN,                      )
                                        )
          Defendant.                    )
 _______________________________________)

                                   AMENDED COMPLAINT

       The United States, filing this Amended Complaint pursuant to Federal Rule of Civil

Procedure 15(a)(1)(A), complains and alleges as follows:

       1.      Plaintiff, the United States, brings this lawsuit to reduce to judgment civil

penalties assessed against Lillian Shiffman (“Defendant”) based on her willful failure to report,

pursuant to 31 U.S.C. § 5314 and its implementing regulations, her financial interest in and

signature authority over one or more foreign bank accounts during 2010 and 2011.

       2.      A delegate of the Secretary of the Treasury of the United States referred this case

to the Department of Justice in accordance with 31 U.S.C. § 3711(g)(4)(C). This action is

commenced at the direction of the Attorney General of the United States.

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1345, and 1355.

       4.      Jurisdiction is also conferred upon the Court pursuant to Fla. Stat. § 48.161

because Defendant is a resident of Florida who is concealing her whereabouts for purposes of

evading service of process in this action.
Case 6:20-cv-01747-PGB-DCI Document 11 Filed 12/31/20 Page 2 of 12 PageID 53




       5.      On October 6, 2020, the United States sent Defendant by Federal Express a cover

letter, a Notice of a Lawsuit and Request to Waive Service of a Summons, two copies of a

waiver form, a copy of the complaint, and a pre-paid envelope to return an executed waiver. The

package was sent to Defendant at her home at 182 Deer Lake Circle, Ormond Beach, FL 32174.

       6.      Pursuant to Federal Rule of Civil Procedure 4(d)(1)(F), the United States was

required to give Defendant at least 30 days to return the executed waiver. As a result, the United

States set a deadline of November 9, 2020.

       7.      Because Defendant failed to return the waiver by the deadline, the United States

hired a process server on November 12, 2020. Between November 16 and December 10, 2020,

the server made seven attempts at various times of day to serve Defendant at her home on Deer

Lake Circle. The server spoke with Defendant’s neighbor, who confirmed that Defendant was

not out of town. On some of the visits, the server noticed “dim” lights on inside. During all visits,

he heard one or more dogs barking. He left a note on Defendant’s door on November 28, and

when he returned on December 2, he noticed that it had been removed and reattached.

       8.      On December 23, 2020 and December 30, 2020, the United States Marshal’s

Service unsuccessfully attempted to serve Defendant at her home on Deer Lake Circle.

       9.      Defendant is aware both of this existence of this lawsuit and of the United States’

attempts to serve her. In particular, Gregory Dean, a U.S.-qualified attorney based in Geneva,

Switzerland, has contacted undersigned counsel regarding this case. Although Mr. Dean

committed on November 24, 2020 to returning a signed waiver of service form, he has not done

so.
Case 6:20-cv-01747-PGB-DCI Document 11 Filed 12/31/20 Page 3 of 12 PageID 54




        10.     Mr. Dean was in possession of correspondence sent to the Deer Lake Circle

address, which further confirms that it is the correct address for Defendant.

        11.     Instead of waiving or accepting service, Defendant continues to evade service. As

reflected above, she has so far evaded nine attempts at personal service.

        12.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(1) and 1395(a)

because Defendant resides in this district.

              OBLIGATION TO REPORT INTEREST IN FOREIGN ACCOUNTS

        13.     Federal law requires every resident or citizen of the United States who has a

“financial interest in, or signature or other authority over, a bank, securities, or other financial

account in a foreign country” to report that relationship annually to the Department of the

Treasury. 31 C.F.R. § 1010.350(a).

        14.     To fulfill this requirement, a person must file a form commonly known as an

FBAR. At the time of the FBAR violations alleged in this complaint, the form was called Form

TD-F 90-22.1, and it was due by June 30 “of each calendar year with respect to foreign financial

accounts exceeding $10,000 maintained during the previous calendar year.” 31 C.F.R.

§§ 1010.350(a), 1010.306(c).

        15.     Any person who fails to report an interest in a foreign account may be subject to a

civil penalty assessed by the Department of the Treasury. For violations involving the willful

failure to report the existence of a foreign account, the maximum penalty that may be assessed is

the greater of $100,000 or 50 percent of the balance in the foreign account at the time of the

violation. 31 U.S.C. § 5321(a)(5)(C).
Case 6:20-cv-01747-PGB-DCI Document 11 Filed 12/31/20 Page 4 of 12 PageID 55




                    DEFENDANT’S WILLFUL FAILURE TO FILE FBARS

        16.    Defendant is a U.S. citizen and has been a U.S. citizen at all times relevant to this

complaint.

        17.    In or around 2000, Defendant’s husband opened an account at Bank Leumi in

Israel. The customer number associated with the account ended in “76/88.”

        18.    The account was in the name of Cartmel Partners Corp. (“Cartmel”), which was

incorporated in Panama in 2000.

        19.    In a 2014 deferred prosecution agreement between Bank Leumi and the United

States, Bank Leumi admitted that the “use of offshore entities . . . to serve as nominee

accountholders” was part of how it “aided and assisted . . . U.S. taxpayers in opening and

maintaining undisclosed accounts.” United States v. Bank Leumi LE-Israel B.M., No. 14-cr-731,

ECF No. 24 at 3–4 (C.D. Cal. Dec. 23, 2014) (hereinafter “Bank Leumi DPA”).

        20.    Defendant inherited the Bank Leumi account upon her husband’s death in March

2005.

        21.    Almost immediately thereafter, Defendant began exercising control over the

account. For instance, in June 2005, Defendant traveled to Israel and left handwritten instructions

to purchase $200,000 of a particular security if any “new emission” of the security became

available.

        22.    In July 2005, Michael Hunter, an Israeli attorney who was a signatory on the

Bank Leumi account, wrote to Bank of Leumi to expressly give Defendant authority over the

account. He wrote: “For the avoidance of doubt, it is hereby stated that each of myself and Mrs.
Case 6:20-cv-01747-PGB-DCI Document 11 Filed 12/31/20 Page 5 of 12 PageID 56




Lillian Margarite Shiffman can individually represent [Cartmel] and act on its behalf and [in] its

name for all purposes.”

       23.     A Declaration of Beneficiary and Parties Having Control filed with Bank Leumi

in July 2005 confirms that Defendant was the sole beneficiary of the account.

       24.     Another Declaration of Beneficiary and Parties Having Control filed with Bank

Leumi in June 2008 states that Defendant had sole control of Cartmel.

       25.     Defendant retained control over the Bank Leumi account until it was closed in

March 2011.

       26.     Starting in 2005 and lasting until the closure of the Bank Leumi account in March

2011, Defendant had a financial interest in and signature authority over the account.

       27.     After obtaining control of the Bank Leumi account in 2005, Defendant initially

received at least $5,000 per month from the account. In 2006, she increased the amount to at

least $7,000 per month.

       28.     Defendant was actively engaged with Bank Leumi regarding the monthly

distributions. For instance, in December 2005, she sent a handwritten letter to Bank Leumi

asking for two distribution checks in January 2006. Similarly, in March 2007, she wrote a letter

asking for $21,000 over a one-month period. She also wrote multiple letters to Bank Leumi

about ensuring that her address was clearly printed on the envelopes carrying the checks.

       29.     In March 2010, Bank Leumi sent a letter to Cartmel, in care of Hunter. The letter

stated that because the account was “for an offshore company with a U.S. beneficial owner,” the

bank could no longer provide services unless it received either a Form W-9 or an FBAR for

Defendant.
Case 6:20-cv-01747-PGB-DCI Document 11 Filed 12/31/20 Page 6 of 12 PageID 57




       30.     In January 2011, Hunter wrote to Bank Leumi to advise that he had spoken with

“our mutual client” (i.e., Defendant). Hunter asked for another copy of the March 2010 letter,

which Bank Leumi provided. In resending the letter, Bank Leumi stated that the account would

be “closed as soon as possible” absent evidence of U.S. tax compliance.

       31.     Instead of demonstrating compliance with U.S. tax law, Hunter signed a form in

March 2011 directing the closure of the Bank Leumi account and the transfer of its assets into an

account at Isle of Man Bank. Later, the funds were transferred to Svenska Handelsbanken in

Sweden.

       32.     Upon information and belief, Defendant had a reportable interest in both the Isle

of Man Bank and Svenska Handelsbanken accounts. Indeed, Defendant continued to receive

financial benefits, including monthly payments, from the overseas funds even after the closure of

the Bank Leumi account.

       33.     Upon information and belief, Defendant maintained the bulk of the assets offshore

until at least 2016, when at least some of the funds were returned to the United States.

       34.     There is a difference of more than $1 million between the amount that was

transferred to Isle of Man Bank in 2011 and the amount that was returned to the United States in

2016. Though Defendant has accounted for some of those funds, she has refused to give a

complete accounting.

       35.     Taxpayers who receive interest or ordinary dividends from or who have certain

defined relationships with foreign bank accounts or trusts must include Schedule B along with

their Form 1040 income tax returns. Schedule B asks about the existence of foreign accounts. It
Case 6:20-cv-01747-PGB-DCI Document 11 Filed 12/31/20 Page 7 of 12 PageID 58




also expressly references the FBAR filing requirement and asks whether the taxpayer is

obligated to submit one.

        36.     Defendant consistently failed to disclose her offshore accounts on Schedule B.

For each tax year between 2006 and 2011, Defendant’s return, which she submitted under

penalty of perjury, included a Schedule B that disclosed certain income from domestic sources.

Each year, however, Defendant checked “no” when asked about whether she had a financial

interest in or signature authority over a foreign account. The IRS was unable to locate a copy of

Defendant’s 2005 tax return to determine whether she similarly failed to disclose her offshore

assets that year.

        37.     By failing to disclose her foreign assets, Defendant hid substantial amounts of

taxable income from the IRS, thereby resulting in an underpayment of her income taxes.

        38.     In each of 2010 and 2011, Defendant’s account balance at Bank Leumi remained

well above $10,000.

        39.     Indeed, the highest balance in 2010 was $2,115,592. In 2011, the highest balance

was $2,107,298.

        40.     Additionally, the Isle of Man Bank account had a balance well above $10,000 in

2011.

        41.     On or before June 30 of 2011 and 2012, Defendant was required to file an FBAR

reporting her financial interest in and signature authority over the Bank Leumi account for

calendar years 2010 and 2011, respectively.

        42.     Additionally, on or before June 30 of 2012, Defendant was required to file an

FBAR reporting her interest in the Isle of Man Bank account for calendar year 2011.
Case 6:20-cv-01747-PGB-DCI Document 11 Filed 12/31/20 Page 8 of 12 PageID 59




       43.      Defendant did not timely file an FBAR for calendar year 2010 or calendar year

2011. Defendant also failed to timely submit an FBAR for calendar years 2005–2009, but the

deadline for assessing penalties for those earlier years has expired.

       44.      Instead of disclosing her overseas assets, Defendant actively attempted to hide

them from the IRS. Examples of her evasive maneuvers include:

       a. Defendant chose not to have correspondence from Bank Leumi mailed to her home in

             the United States. Instead, she paid an annual fee to have Bank Leumi hold her mail.

             Bank Leumi later admitted that its mail hold practices were part of how it “aided and

             assisted . . . U.S. taxpayers in opening and maintaining undisclosed accounts.” Bank

             Leumi DPA at 3–4.

       b. Any records not maintained by Bank Leumi were held by Cartmel, a Panamanian

             entity. These records were shown periodically to Defendant, who did not retain them.

       c. Defendant admitted to the IRS that her tax return preparer asked her to fill out a

             worksheet each year that asked about foreign accounts and that she answered that

             question each year by denying that she had any.

       d. Defendant further admitted to the IRS that she never told her tax return preparer about

             the Bank Leumi account or the proceeds she received form it.

       45.      Defendant’s attempts at concealment continued even after she closed the Bank

Leumi account. In October 2017, as part of an attempt to convince an IRS appeals officer to

administratively concede the FBAR case, Defendant represented that she never dealt with Bank

Leumi regarding investments or checks. This statement is false. See supra ¶¶ 21, 28.
Case 6:20-cv-01747-PGB-DCI Document 11 Filed 12/31/20 Page 9 of 12 PageID 60




       46.     Defendant ultimately disclosed the Bank Leumi account to the IRS as part of the

2012 Offshore Voluntary Disclosure Program, which allowed noncompliant U.S. persons to self-

report violations in exchange for limitations on penalties. Even after self-disclosing, however,

Defendant continued to be evasive regarding the Isle of Man Bank and Svenska Handelsbanken

accounts and uncooperative regarding the IRS’s inquiries into her failure to file FBARs for years

after 2011. Defendant’s lack of cooperation ultimately resulted in her being removed from the

Offshore Voluntary Disclosure Program.

       47.     Defendant’s evasive actions, coupled with the express warning provided by Bank

Leumi about U.S. tax compliance and FBAR requirements, demonstrate that Defendant knew of

or recklessly disregarded the requirement to disclose her offshore accounts. Moreover,

Defendant’s inaccurate Schedule B filings demonstrate that she had constructive knowledge of

the requirement dating back to at least 2007 (when her tax year 2006 return was filed).

       48.     Defendant’s actions—including, but not limited to, submitting false answers on

Schedule B, failing to inform her tax return preparer of the Bank Leumi account, handling the

account in a secretive manner, underreporting her income, closing the account instead of

providing proof of compliance with U.S. tax obligations, continuing to hide assets offshore even

after closing the Bank Leumi account, and attempting to mislead the IRS—indicate willfulness in

her failure to timely file FBARs.

 COUNT I: REDUCE TO JUDGMENT WILLFUL FBAR PENALTIES FOR 2010 AND 2011

       49.     The United States incorporates by reference paragraphs 1–48.
Case 6:20-cv-01747-PGB-DCI Document 11 Filed 12/31/20 Page 10 of 12 PageID 61




       50.     The statute of limitations for assessment of an FBAR penalty is six years from the

date the FBAR was due. 31 U.S.C. § 5321(b)(1). However, Defendant agreed to extend the time

for assessing penalties for the 2010 and 2011 calendar years to December 31, 2018.

       51.     On October 5, 2018, a delegate of the Secretary of the Treasury assessed civil

penalties against Defendant pursuant to 31 U.S.C. § 5321(a)(5)(C) based on her willful failure to

file an FBAR for calendar years 2010 and 2011. The assessments were for $528,898 per year—a

total of $1,057,796.

       52.     A Delegate of the Secretary of the Treasury gave notice to Defendant of the

unpaid penalties. Despite notice and demand for payment, Defendant has failed and refused to

pay the entire amount of the penalties.

       53.     The unpaid assessed amounts have accrued interest and other additions, including

penalties pursuant to 31 U.S.C. § 3717 for failure to pay a lawful debt owed to the United States.

As of October 29, 2019, Defendant owes $1,136,710.48 in FBAR penalties, failure to pay

penalties, and interest for calendar years 2010 and 2011.

       WHEREFORE, Plaintiff, the United States of America, prays for the following relief:

       A.      That the Court enter judgment in favor of the United States and against Defendant

Lillian Shiffman in the amount of $1,136,710.48 as of October 29, 2019, plus interest and further

additions thereafter as provided by law, for FBAR penalties for calendar years 2010 and 2011;

       B.      That the United States have such other and further relief, including costs, as the

Court may deem just and proper.
Case 6:20-cv-01747-PGB-DCI Document 11 Filed 12/31/20 Page 11 of 12 PageID 62




Date: December 31, 2020


                                   Respectfully submitted,

                                   RICHARD E. ZUCKERMAN
                                   Principal Deputy Assistant Attorney General

                             By:
                                   /s/ Robert S. Silverblatt
                                   ROBERT S. SILVERBLATT
                                   Virginia Bar Number 85506
                                   Trial Attorney, Tax Division
                                   U.S. Department of Justice
                                   Post Office Box 14198
                                   Ben Franklin Station
                                   Washington, D.C. 20044
                                   Telephone: (202) 514-8682
                                   Facsimile: (202) 514-9868
                                   Robert.S.Silverblatt@usdoj.gov

                                   Of Counsel

                                   MARIA CHAPA LOPEZ
                                   United States Attorney
Case 6:20-cv-01747-PGB-DCI Document 11 Filed 12/31/20 Page 12 of 12 PageID 63




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing has been electronically filed this 31st day of

December, 2020 with the Court via CM/ECF, which will serve an electronic copy on all counsel

of record. Additionally, on December 31, 2020, the foregoing was sent by U.S. mail, postage

prepaid, to:


                                      Lillian Shiffman
                                    182 Deer Lake Circle
                                  Ormond Beach, FL 32174


s/ Robert S. Silverblatt
ROBERT S. SILVERBLATT
Trial Attorney
